Citation Nr: 0305236	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran had recognized guerilla service from December 
1944 to November 1945.  He also had service with the regular 
Philippine Army from November 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
RO.


FINDING OF FACT

The veteran does not have anemia that is attributable to his 
recognized military service; he has not had primary anemia.


CONCLUSION OF LAW

The veteran does not have anemia that is the result of 
disease or injury incurred in or aggravated by military 
service; primary anemia may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 107, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 107, 1110.  Where a veteran served 
continuously for ninety days or more during a period of war, 
and primary anemia became manifest to a degree of 10 percent 
or more within a year of the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the veteran claims that he currently suffers 
from anemia, which had its onset during service.  
Specifically, he claims that anemia is a residual of malaria 
he contracted during service.  The record shows that the 
veteran now has had severe anemia in 1995; however, there is 
no indication that this anemia is related in any way to 
recognized service.  Because the veteran's service medical 
records are not available, the Board takes into consideration 
other sources of evidence that might help to establish that 
the veteran did suffer from malaria in service, which may 
have caused his anemia, or that anemia is otherwise related 
to service, including any clinical records of treatment 
during the interval period from discharge to the present 
time.  

As noted above, there are no service medical records 
available for review; however, the record contains an 
Affidavit for Philippine Army Personnel, dated in January 
1946.  This report specifically indicates that the veteran 
did not have any wounds or illnesses incurred in service.

When the veteran applied for nonservice-connected disability 
pension benefits in January 2001, he listed having had 
hypertensive cardiovascular disease since March 1999 as 
contributing to his total disability status.  There was no 
mention of treatment for anemia.  

Private outpatient treatment reports from the Bacnotan Family 
Medical and Diagnostic Clinic, dated from September 2000 to 
June 2001, and correspondence from a physician, dated in July 
2001, indicates that the veteran received treatment at the 
clinic for osteoarthritis and rheumatoid arthritis.  There 
was no mention of treatment for anemia.  

A medical statement from Dr. H.S. of the Lorma Medical 
Center, dated in February 2001, indicates that the veteran 
received outpatient treatment for osteoarthritis and mature 
cataract in February 2001.  Radiology and clinical laboratory 
reports from the Lorma Medical Center, dated from October 
1998 to April 1995, were also included.  

A clinical summary from Dr. J.K. of the Lorma Medical Center, 
received in August 2001, indicates that the veteran was 
admitted to the Lorma Hospital in April 1995 for severe 
headache and body weakness.  The veteran's past history of 
Meniere's disease in April 1987, pulmonary tuberculosis (PTB) 
and bronchitis in April 1995, and minimal PTB and 
degenerative osteoarthritis in May 1995 was noted.  The 
diagnoses were severe anemia and degenerative osteoarthritis 
of the lumbar area.

Although the record shows that the veteran experienced severe 
anemia in 1995, there is no suggestion that it was incurred 
in service or was caused by any incident therein, including 
any malaria.  There is also no medical evidence showing that 
the veteran had any primary anemia that was manifested within 
the one-year postservice presumptive period.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, from 
the time of separation in 1945 to 1995, an interval of 
roughly 50 years, there is no medical evidence indicating 
that the veteran had anemia.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim of entitlement to service connection for anemia.  The 
absence of any illness shown on the separation affidavit, the 
absence of a diagnosis of primary anemia at any point, and 
the many post-service years without a showing of anemia lead 
to the conclusion that any anemia the veteran may currently 
experience is not attributable to his qualifying military 
service.

Finally, the Board has considered the veteran's numerous 
written statements regarding the etiology of his anemia.  
While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since his separation from service, there is no 
indication that he is competent to comment upon diagnosis or 
time of onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   For the reasons 
discussed above, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  

In adjudicating the claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of January 2002 and statement 
of the case issued in June 2002, which informed him of the 
applicable law and regulations.  The record also reflects 
that the veteran was notified by the RO in a June 2001 letter 
of changes brought about by the VCAA.  The record shows that 
the RO has notified the veteran of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, the private records 
identified by the veteran, including medical records from the 
Lorma Medical Center were obtained, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the Board finds that VA is not 
required to provide the veteran with a VA examination under 
the provisions of 38 C.F.R. § 3.159(c)(4).  In this regard, 
the Board notes that, even assuming the veteran suffered from 
malaria during service and now has a currently diagnosed 
illness of anemia, the veteran has not provided evidence, 
other than his own statements, to show his claimed anemia has 
some possible association with service.  Therefore, the Board 
finds that, without any evidence that anemia may be 
associated with in-service malaria or otherwise related to 
military service, VA does not have a duty to provide the 
veteran with an examination.  In short, there is a lack of 
medical evidence showing malaria or anemia, except for the 
one instance of anemia in 1995.  Consequently, it may be said 
that while there is a possibility that obtaining a medical 
opinion would substantiate the claim, it would not be a 
reasonable possibility.  This is so because there is no basis 
on which to form an opinion except the veteran's own 
uncorroborated self-diagnosed malaria.  As already noted, the 
veteran is not competent to provide such a diagnosis.  An 
opinion based on such information would not result in a 
reliable medical conclusion; it would necessarily be based on 
incompetent evidence.

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for anemia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

